Citation Nr: 1604296	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-24 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in September 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2000 to January 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has basal cell carcinoma and prostate cancer that are due to exposure to ionizing radiation during his military service.  

The Veteran's January 2014 VA active problem list shows that the Veteran is noted as having basal cell carcinoma and prostate cancer.  The Veteran's private treatment records show that the Veteran was first diagnosed with prostate cancer in 2002 and basal cell carcinoma in 2008.  

The Veteran's military personnel records reveal that he participated in Operation Crossroads at Bikini Atoll in 1946.  

A June 2014 response from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction shows that the Veteran's radiation doses were found to be not more than 18 rem external gamma dose, 0.5 rem external neutron dose, internal committed dose to prostate (alpha): 4.5 rem, internal committed dose to prostate (beta plus gamma): 2 rem, and total skin dose to any skin area (beta plus gamma): 550 rem.  

The Board notes that basal cell carcinoma and prostate cancer are not among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) that are subject to presumptive service connection in radiation-exposed veterans.  However, they are listed under 38 C.F.R. § 3.311 (b)(2) as a radiogenic diseases.  The Board notes that under 38 C.F.R. § 3.311(b)(5) diseases other than bone cancer, Leukemia, and posterior subcapsular cataracts must become manifest five years or more after exposure.  

Additionally, the Board notes that claims in which it is established that the veteran was exposed to ionizing radiation and the veteran subsequently developed a radiogenic disease that manifested during the specified period will be referred to the Under Secretary of Benefits for further consideration.  In this regard the Board notes that does estimates higher than zero triggers a referral to the Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 200, 205.  

As the Veteran was exposed to ionizing radiation, subsequently developed radiogenic diseases, and those radiogenic diseases manifested five years or more after exposure, a remand is necessary to refer the claim to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's diseases resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims to the Under Secretary for Benefits for the determination of whether the Veteran's basal cell carcinoma and prostate cancer are related to in-service ionizing radiation exposure.  The Under Secretary for Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma and prostate cancer resulted from exposure to radiation in service.  

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




